DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions, Response to Amendment, and Status of Claims
Applicant’s timely election without traverse of Group II, Claims 30-43 (see newly added Claims 31-43 below), directed to a method, in the reply filed on November 14, 2022 is acknowledged.
Claims 16-21 (see cancelled claims 1-15 and 22-29 below) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group I, directed to an apparatus, there being no allowable generic or linking claim. 
Applicant’s amendments to the claims, filed November 14, 2022, are acknowledged. Claims 1-15 and 22-29 are cancelled, and Claims 31-43 are newly added. No new matter has been added. Claims 31-43 are directed to the elected invention, Group II, and are depending from Claim 30.
Claims 16-21 and 30-43 are pending, and Claims 30-43 are currently being considered in this office action.
Priority
Applicant’s claim to priority in application no. PCT/EP2017/079765, field November 20, 2017, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 38, it is unclear what is meant by the term “ground level”. It is unclear if the process chamber is required to be on the ground or not. Examiner interprets the claim to mean “base level” or equivalent, as shown in Fig. 1 of the instant invention wherein the process chamber is supported by its base surface (and not required to be on the ground).
Regarding Claim 39, the claim recites the limitation "the process chamber movement unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 30, 33-34 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (previously cited and cited by Applicant in IDS filed May 19, 2020, US 20070023977 A1).
Regarding Claim 30, Braun discloses a method for producing a three-dimensional work piece (Abstract), comprising: 
applying a layer of raw material powder onto a carrier (Fig. 2, build up layer 57 on carrier 43),
directing, by an irradiation unit, a radiation beam to predetermined sites of the layer of raw material powder in order to directly solidify the raw material at the predetermined sites (para. [0047]; Fig. 1-2; beam source 16, beam-diverter 18; para. [0043]), 
wherein the radiation beam is directed from the irradiation unit to the raw material powder through a volume defined by a process chamber (Fig. 1-2, beam 16 is directed onto powder layer 57 through process chamber 21; para. [0043]), and
wherein a support structure is provided outside the process chamber and supports the irradiation unit (Fig. 1, see machine frame 14 and linear guide 22).

Regarding Claim 33, Braun discloses wherein the support structure is provided outside the process chamber such that an air gap is provided between the support structure and a side wall of the process chamber (Fig. 1, see air gap between the support frame 14 and chambers 21 and 24).

Regarding Claim 34, Braun discloses providing a build cylinder comprising at least one side wall configured to be in contact with the raw material powder applied onto the carrier [para. [0050]-[0051]; see Fig. 4, wherein build material 57 contacts build cylinder wall 83).

Regarding Claim 41, Braun discloses providing a thermal isolation layer between the irradiation unit and the process chamber (para. [0045]; see Fig. 2, seal 36 and window 38 both read on thermal isolation layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Braun, as applied to Claim 1 above.
Regarding Claim 31, Braun discloses wherein the support structure is thermally decoupled from the process chamber, such that process heat inside the process chamber causes no substantial thermal deformation of the support structure (para. [0044]; see also air gap between support frame 14 and process chambers which would provide thermal decoupling). It would be obvious to one of ordinary skill in the art that the frame 14 would be thermally decoupled from a hermetically isolated chamber (chamber 21) and one comprising space between the chamber and the frame. Additionally it would be obvious to thermally decouple the mounting frame from the process chamber in order to protect the irradiation beam component and other components from extraneous heat, and for safe handling of the apparatus during production.

Regarding Claim 32, Braun discloses wherein the irradiation unit is mechanically decoupled from the process chamber (see Fig. 1, beam 16 and diverter 18 are mechanically decoupled and separate from below process chambers 21 and 24). Braun does not specifically disclose that thermal deformation of the process chamber due to process heat inside the process chamber causes no substantial dislocation of the irradiation unit with regard to the support structure. However, it would be obvious to one of ordinary skill in the art that a hermetically and thus thermally isolated processing chamber (see para. [0044]) which is physically separate from the beam unit (see Fig. 1) produce no substantial dislocation to the irradiation unit with regard to the support structure from thermal deformation of the process chamber.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Braun, as applied to Claim 34 above, in further view of Vaes (US 20180354034 A1).
Regarding Claim 35, Braun discloses a carrier movement unit configured to vertically move the carrier with regard to the process chamber and with regard to the build cylinder and within the build cylinder (see movement Fig. 3-4, carrier movement unit 46 moves carrier 43 up and down with regard to the process chamber 21 and build cylinder 42, and also within build cylinder 42; para. [0046]).
Braun does not expressly disclose wherein the carrier movement unit is supported by the support structure. 
Vaes teaches wherein the carrier movement unit is supported by a support structure (see Fig. 2, vertical shaft which lifts support plate 5 is supported by frame structure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the support structure to support the carrier movement unit, as taught by Vaes, for the invention disclosed by Braun. One would be motivated to do this in order to reduce stress on the drive mechanism and to prevent horizontal movement of the support plate and/or processing chamber.

Regarding Claim 36, Braun discloses wherein the processing chamber is hermetically isolated (para. [0044]), and wherein the plate (Fig. 3, plate 44) attached to the carrier movement unit (shaft 46) is cooled and further comprises thermally insulation material (insulation layer 48), in order to prevent the shaft 46 from being heated and affecting the position of the support plate 43 (para. [0046]). One of ordinary skill in the art would appreciate these mechanisms read on wherein thermal deformation of the process chamber due to process heat inside the process chamber causes no substantial dislocation of the carrier movement unit with regard to the support structure.
However, Braun does not specifically disclose this feature is imparted by mechanically decoupling the carrier movement unit from the process chamber.
Vaes further teaches wherein the carrier movement unit is mechanically decoupled from the process chamber (see Fig. 1, wherein carrier movement unit (vertical shaft support located in portion 5) is separate from process chamber 3; chamber 3 is physically separate from portion 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further mechanically decoupled the carrier movement unit from the process chamber, as taught by Vaes, for the invention disclosed by Braun. One would be motivated to do this to prevent heat from the process chamber from affecting the positioning and stability of the vertically moving shaft. Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04.
 
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Braun, as applied to Claim 34 above (see Claim 37) and to Claim 30 above (see Claim 38-39), respectively, in further view of Bishop (cited by Applicant in IDS filed May 19, 2020, US 6,261,077 B1).
 Regarding Claim 37, Braun discloses a lifting mechanism to vertically move the carrier with regard to the support structure, but does not disclose additionally providing a build cylinder movement unit configured to vertically move the build cylinder with regard to the support structure.
Bishop discloses both an elevator for moving material within a chamber, and also a lifting mechanism to vertically move the entire build chamber (see Col. 10, lines 33-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have additionally provided a build cylinder movement unit configured to vertically move the build cylinder with regard to the support structure, as taught by Bishop, for the invention disclosed by Braun. One would be motivated to do this in order to increase efficiency for large changes in z-direction, such as lowering of the stage after completion of the final object, etc.

Regarding Claim 38, Braun discloses wherein the process chamber is supported by the support structure at a ground level of the process chamber (see Fig. 1 of Braun annotated below).

    PNG
    media_image1.png
    516
    605
    media_image1.png
    Greyscale

Additionally, it would be obvious that the vertical movement mechanism which moves the carrier support (see Fig. 4, piston 46) be attached with the bottom part of the frame, and therefore further providing the process chamber with support from ground level. 
Further, Bishop teaches a frame wherein a process chamber is supported on its base surface (ground level – 112b interpretation above) by a support structure (Fig. 3, build chamber 12 is supported by frame at bottom corners).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have supported the process chamber by its base surface (at ground level of the process chamber – see 112b interpretation above), as taught by Bishop, for the invention disclosed by Braun. One would be motivated to do this in order to provide maximum, and structurally sound, support of the build chamber (it is well-known to one of routine skill in the art to support or lift an object by its base surface), and to properly balance the weight of the process chamber while keeping it level.

Regarding Claim 39, Bishop further discloses a process chamber movement unit to lift and support the build chamber (see Col. 10, lines 33-37). It would be obvious to one of ordinary skill in the art that a vertical process chamber movement unit would be attached or integral with the support structure frame in order maintain positioning of the chamber within the frame. Additionally, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the process chamber movement unit which is connected to or integral with the support structure, and therefore supports the process chamber, as taught by Bishop, for the invention disclosed by Braun. One would be motivated to do this in order to increase efficiency for large changes in z-direction, such as lowering of the stage after completion of the final object, etc., while also maintaining horizontal and stable position of the chamber within the frame. 

Claim 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Braun, as applied to Claim 30 above, in further view of Agawa (US 20180009165 A1).
Regarding Claim 40, Braun discloses a powder application device (Fig. 2, leveling device 56), but does not expressly disclose that the powder application device is supported by the support structure. However, one of ordinary skill in the art would appreciate that the powder application device is not free-standing or floating, and would be connected to a structure which supports the device. 
It would be obvious to one of ordinary skill in the art that the powder application device be supported either directly by the support structure, or indirectly supported by the support structure by means of the processing chamber (the processing chamber is supported by the support structure). 
Further,  Agawa teaches a similar invention wherein a powder application device is supported by a support structure (see Fig. 1, application device 4 is supported by main frame 1 by attachment to shaft 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have supported the powder application device by the support structure, as taught by Agawa, for the invention disclosed by Braun. One would be motivated to do this in order to maintain dimensional accuracy and consistent leveling of the powder during manufacturing.

Regarding Claim 42, Braun discloses a vertical drive unit (see Fig. 2, drive unit 47) which moves the vertical location of the carrier with regard to the support structure (Fig. 2-3, see movement of carrier 43 via piston 46 controlled by drive 47). Braun additionally discloses a control unit (Fig. 1, control unit 11 for setting process parameters; para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the control unit of Braun is also a location measurement device such that the vertical location of the carrier is controlled with regard to the support structure. It would be obvious to one of ordinary skill in the art that to control the vertical location of the piston and carrier, the location is measured by the control unit. 
Further, Agawa teaches a camera (see Fig. 1, camera 7) which measures the deposition surface (manufacturing plate 9) before and after depositing the layer (para. [0033]-[0034]), and wherein the manufacturing plate 9 position is controlled according to the thickness of the powder layer (para. [0028]). It would be obvious to one of ordinary skill in the art that the camera of Agawa is used as a location measurement device to control the vertical location of the manufacturing plate in regard to the support structure (see Fig. 1, support structure 1 and chamber 15).
It would have been obvious to one of ordinary skill in the art to have used the camera measuring device and vertical positioning control taught by Agawa for the invention disclosed by Braun. One would be motivated to use the method of using a camera to measure the vertical position in order to obtain precise thicknesses for each powder layer to be irradiated.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Braun and Agawa, as applied to Claim 42 above, in further view of Endoh (US 20170217090 A1).
 Regarding Claim 43, Agawa does not disclose wherein the vertical location measurement device comprises a glass scale.
Endoh teaches using a glass scale in conjunction with a camera in order to accurately measure distances and positions in an additive manufacturing device (para. [0095]-[0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a glass scale in addition to a camera, as taught by Endo, for the invention disclosed by Braun and Agawa. One would be motivated to do this in order to have a reference point for the distance of a pixel in the photograph (see teaching by Endoh, para. [0096]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735